Smith, J.,
delivered the opinion of the court.
Defendant was convicted in the court below of murder, sentenced to life imprisonment in the state penitentiary, and appeals to this court. His defense was delusional insanity; the particular delusion being that his daughter had been debauched by Laurent, the man whom he killed. One of the assignments of error is that the verdict was not warranted by the evidence. The testimony in this case is so voluminous that an intelligent review of the same would require a volume in itself and would serve no good purpose; suffice it to say that on the evidence the question of defendant’s criminal responsibility was for the jury, and, unless some error of law was committed prejudicial to the defendant, the verdict, of course,-must stand.
On the cross-examination of the defendant he was asked, and permitted to testify over his objection, to his conduct in several fights which he had had with various parties at various times, when there was no pretense of his not being sane. Other witnesses testified, over defendant’s objection, to this conduct also. This action of the court is also assigned as error. This evidence was relevant to the issue and perfectly competent. Where the defense is insanity, general or partial, the door is thrown wide open for the admission of evidence; every act of the party’s life is relevant to the issue and admissible in evidence. 1 Wig-*788more on Evidence, § 228, and authorities there cited; State v. Jones, 50 N. H. 369, 9 Am. Rep. 242.
The twentieth instruction asked by the defendant was as follows: “If from the evidence the jury believe that, at the time of the killing, the defendant honestly and in good faith believed that deceased had seduced and ruined his only daughter, and that such belief on the part of the defendant had no foundation in truth and fact, and that on the occasion of the killing the defendant, on meeting the deceased, was seized with an insane and irresistible impulse to kill him because he believed that the deceased had seduced and ruined his only daughter, and that the defendant’s-act in killing deceased was the direct result of said uncontrollable impulse, springing from a mental disease, existing to so high a degree that for the time being.it overwhelmed the reason, judgment, and conscience of the defendant, then he is not guilty, and the jury will acquit.” This instruction was modified by adding after the word “defendant” and before the word “then” in the last line the words “that he was unable to distinguish moral right from wrong.” And this action of the court is assigned as error.
Where the defense is insanity, total or partial, the test of the defendant’s criminal responsibility is his ability, at the time he committed the act, to realize and appreciate the nature and quality thereof — his ability to distinguish right and wrong. Grissom v. State, 62 Miss. 169. And the test is the same where the defense is that the act was the result of an uncontrollable impulse caused by any species of insanity. This is distinctly held in Commonwealth v. Rogers, 7 Metc. (Mass.) 500, 41 Am. Dec. 458, and Cunningham v. State, 56 Miss. 269, 21 Am. Rep. 360, so much relied upon by the appellant, and the reasons therefor clearly set forth.
Uncontrollable impulse as a defense when the defendant is able to distinguish right from wrong was in the Cunningham case repudiated in the following language: “But there is said to 'be an uncontrollable impulse springing from a mental con*789dition quite different from this, a state of the mind which perfectly perceives the true relations of the party and recognizes all the obligations thereby imposed, but which, it is said, is unable to control the will. This character of insanity is variously styled moral, or emotional, or impulsive, or paroxysmal insanity. It is known among medical writers as lesion of the will. Its peculiarity is said to be that, while the mental perception is unimpaired, the mind is powerless to control the will; that while its unhappy subject knows the right, and desires to pursue it, some mysterious and uncontrollable impulse compels him to commit the wrong. This kind of insanity, if insanity it can be called, though sometimes recognized by respectable courts, and still of tener, perhaps, by juries seeking an excuse to evade the stem dictates of the law, is properly rejected by the authorities generally. The possibility of the existence of such a mental condition is too doubtful, the theory is too problematical, and too incapable of a practical solution, to afford a safe basis of legal adjudication. It may serve as a metaphysical or psychological problem to interest and amuse the speculative philosopher, but it must be discarded by the jurist and the lawgiver in the practical affairs of life. To it may well be applied the language of Judge Curtis, who, in speaking of this and similar questions, says: ‘They are an important, as well as a deeply interesting,, study, and they find their place in that science which ministers to diseases of the mind. . . . But the law is not a medical nor a metaphysical science. Its search is after those practical rules which may be administered without inhumanity, for the security of civil society by protecting it from crime.’ ” It is true that in that case it was also held that an uncontrollable impulse springing from mental disease existing to so high a degree that for the time it overwhelmed the reason, judgment, and conscience would excuse the commission of crime. Where a person’s reason, judgment, and conscience is overwhelmed, it is utterly impossible, of course, for him to distinguish the right and wrong of a matter.
*790In Commonwealth v. Rogers, supra, Shaw, C. J., said: “A man is not to be excused from responsibility if he has capacity and reason sufficient to' enable him to distinguish between right and wrong as to the particular act he is then doing; a knowledge and consciousness that the act he is doing is wrong and criminal, and will subject him to punishment. In order to be responsible, he must have sufficient power of memory to recollect the relation in which he stands to others, and in which others stand to him; that the act he is doing is contrary to the plain dictates of justice and right, injurious to others, and a violation of the dictates of duty. On the contrary, although he may be laboring under partial insanity, if he still understands the nature and character of his act, and its consequences; if he has a knowledge that it is wrong and criminal, and a mental power sufficient to apply •that knowledge to his own case, and to know that, if he does the act, he will do wrong and receive punishment — such partial insanity is not sufficient to exempt him from responsibility for criminal acts.”
Our interpretation of these-cases is sustained by many high authorities, among .whom are Mr. Bishop. In his work on Criminal Law (8th ed.) vol. 1, § 383b, Mr. Bishop says: “But many seem to maintain that if one is so disordered mentally as, while intellectually comprehending right and wrong, and knowing an act to be forbidden and punishable by the law, to> be still unable to adjust his conduct to the law and avoid doing the forbidden thin¿’, ho is to be punished if he does it, the same as though he was sane,” citing in support thereof, among other authorities, the Cunningham case. And again, in section 384, he says: “It is not in all the cases absolutely clear what, of the language addressed to the jury, is meant for pure law, and what of it is for mere practical suggestion. But either as the one or the other, the jury in the greater number of the cases are in substance directed to consider whether, when the prisoner committed the act, he was in a state to comprehend his relations to others, the nature of the thing done, and its criminal character *791against, what he is presumed to know, the law of the land; or, in another form of words, regarded as in effect the same, whether in what he did he was of capacity to be- conscious of doing wrong; or, in still other language, whether he could distinguish between right and wrong with reference to what he was doing.” In support thereof he cites many authorities, among them being Commonwealth v. Rogers, supra, and Grissom v. State, 62 Miss. 167.
In this last-cited case Chalmers, J., author of the opinion in the Cunningham case, said: “The test with us in this class of cases is the capacity to distinguish between right and wrong, and we know no difference in this regard between total and partial insanity.” In People v. Hubert, 119 Cal. 223, 51 Pac. 331, 63 Am. St. Rep. 77, it is said: “It must be held that, conceding that the act was the offspring of an irresistible impulse because of mental disease, still the defendant must be held responsible if he at the time had the requisite knowledge-as to the nature and quality of the act and of its wrongfulness. Wo do' not know that the impulse was irresistible, but only that it was not resisted. Whether irresistible or not must depend upon the relative force of the impulse and the restraining force, and it has been well said to grant immunity from punishment to one who retains sufficient intelligence to understand the consequences to him of a violation of the law may be to make an impulse irresistible which before was not. . . . Lord Bromwell, in a discussion of this subject, related a case in which a witness, to prove that a prisoner was so afflicted, related that he had once become violent and killed a cat, and said he believed the impulse could not be resisted by the defendant. His lordship asked if he thought he would have killed the cat if a policeman 'had been present. The witness answered, ‘No.’ His lordship then said he supposed the impulse was irresistible only in the absence of a policeman.”
The modification of this instruction was entirely proper. It simply made plain to the jury of unprofessional men what the *792instruction without the modification imported to the professional mind. Without it, the jury might have understood that if the defendant acted under an uncontrollable impulse, knowing that he was doing wrong, he was not guilty. It is true that in some jurisdictions uncontrollable impulse constitutes a complete defense to a person charged with the commission of a crime. But “there is no- question,” as stated in Wharton and Styles’ Medical Jurisprudence, vol. 1, § 192, “that the position that an irresistible impulse can be a defense is inconsistent with the rule laid down in the great body of cases which sustain the ‘right and wrong’ test as a conclusive standard.” The ground upon which the “right and wrong” test is repudiated in some jurisdictions, where an uncontrollable impulse is involved, is, of course, necessity and compulsion. As expressed by one writer: “No action can be criminal if it is not possible for a man to do otherwise. An unavoidable crime is a contradiction; whatever is unavoidable is no crime, and whatever is a crime is not unavoidable.” Mr. Bishop admits this in section 383b of the first volume of his work on Criminal Law. From this it logically follows that the uncontrollable impulse, the necessity, the compulsion existing, the cause thereof, is immaterial, and there is no sound reason for a distinction between an uncontrollable impulse caused by a diseased mind and an uncontrollable impulse resulting from any other cause. Indeed, Mr. Bishop goes the full limit and holds that “one is insane who, from whatever cause, is incompetent to have the criminal intent, or who is incapable of so controlling his volitions as to avoid doing the forbidden thing.” Of course, counsel here do not contend that this is, or ought to be, the law. The law is not an exact science. Many of its rules are imperfect, and it may be that the one now under consideration is imperfect, but the adoption of any other test of criminal responsibility would be impracticable, and would result in opening wide the door for the escape of criminals on the ground of uncontrollable impulse, irresistible inclination, etc.
*793In Regina v. Barton, 3 Cox, C. C. 275, cited in United States v. Holmes, 1 Cliff. 121, Fed. Cas. No. 15,382, the defense set up was that the prisoner had committed the crime under an irresistible impulse. Parke, Baron, is there quoted as having “told the jury that there was but one question for their consideration, and that was whether, at the time the prisoner inflicted the wounds that caused the death, he was in a state of mind to be made responsible for the crime. That would depend upon the question whether he at the time knew the nature and character of the deed he was committing, and, if so, whether he knew he was doing wrong in so acting. In the course of his remarks to the jury he expressed his decided concurrence in the view of the question previously taken by Baron Bolfe, that the excuse of an irresistible impulse, coexisting with the full possession of the reasoning powers, if allowed to be a sufficient-defense, might be urged in justification of every crime known to the law; for every man might be said, and truly, not to commit an'y crime except under the influence of some irresistible impulse.. That distinguished judge then went on to say that something more than this was necessary to justify an acquittal on the ground of insanity, and it would therefore be for the jury to say whether, taking into consideration all that the surgeon had said, which was entitled to great weight, the impulse under which the prisoner had committed this deed was one which altogether deprived him of knowledge that he was doing wrong.
Among the many authorities examined by us upon this subject, in addition to those hereinbefore cited, we refer to Bovard v. State, 80 Miss. 600; Ford v. State, 73 Miss. 734, 19 South. 665, 35 L. R. A. 117; U. S. v. McGlue, 1 Curt. 1, Fed. Cas. No. 15,679; U. S. v. Holmes, 1 Cliff. 98, Fed. Cas. No. 15,382; State v. Harrison, 36 W. Va. 729, 15 S. E. 982, 18 L. R. A. 224; Merritt v. State, 39 Tex. Cr. R. 70, 45 S. W. 21; Leache v. State, 22 Tex. App. 279, 3 S. W. 539, 58 Am. Rep. 638; State v. Mowry, 37 Kan. 369, 15 Pac. 282; McCarty v. Com*794monwealth, 114 Ky. 620, 71 S. W. 656; State v. Lewis, 20 Nev. 333, 22 Pac. 241; State v. O’Neil, 51 Kan. 651, 33 Pac. 287, 24 L. R. A. 555; State v. Levelle, 34 S. C. 120, 13 S. E. 319, 27 Am. St. Rep. 799; Guiteau’s case (D. C.) 10 Fed. 161.
What we have said with reference to the modification of defendant’s twentieth instruction disposes of his objection to the state’s fifth instruction. This trial continued over a period of several days, during the whole of which time there was a large audience present, the courtroom being packed to its full capacity. Complaint is made of the fact that this audience failed to observe the proprieties due on such an occasion, and demonstrated, in an audible manner, its approval of some things which occurred on the trial. The circuit judge seems to have tried to prevent this, and finally had a number of special deputies sworn in and placed in different portions of the room to preserve order. It would have been well had he exercised his power in this regard to the full extent; a few wholesome fines, or a clearing of the room of all persons who would not observe the proprieties, would have prevented any further disturbance. We cannot say that the defendant was prejudiced by this conduct of the audience. We must presume, in the absence of clear inference that the fact might be otherwise, that the jury were common-sense men, observed their oaths, and tried the case on the law and the evidence.
Several alienists testified in behalf of the defendant. Over the objection of the defendant, they .were excluded from the courtroom while all the witnesses, except the defendant and his daughter, were testifying, and this action of the court is assigned as error. These alienists ought to have been permitted to remain in the courtroom during the whole of the trial and hear the evidence in order that they might form an intelligent opinion thereon. They were in .the courtroom, however, while the two principal witnesses were on the stand, and therefore the defendant was not prejudiced by this action of the court to the extent that would warrant the reversal of the judgment.
*795As we find no reversible error in tbe record, tbe judgment of' the court below is affirmed.

Affirmed.